Case: 20-60377     Document: 00515829634         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       April 20, 2021
                                  No. 20-60377
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Carlos Ernesto Amaya-Bonilla,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 752 801


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Carlos Ernesto Amaya-Bonilla, a native and citizen of El Salvador,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) affirming the immigration judge’s (IJ) denial of his application for
   asylum and withholding of removal. The BIA and IJ also rejected his claim


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60377      Document: 00515829634          Page: 2    Date Filed: 04/20/2021




                                    No. 20-60377


   for relief under the Convention Against Torture, but he has abandoned that
   issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Amaya-
   Bonilla argues that asylum and withholding of removal were warranted based
   on his membership in the proposed particular social groups comprised of
   “young El Salvadorian males opposed to forced gang recruitment” and “El
   Salvadorian males from lower socio-economic communities.”
          We review only the BIA’s decision, “unless the IJ’s decision has some
   impact on” that decision, as here. Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009). We review the BIA’s determination that an alien is not eligible for
   asylum or withholding of removal under the substantial evidence standard.
   Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). The petitioner must
   show “not only that the evidence supports a contrary conclusion, but also
   that the evidence compels it.” Orellana-Monson v. Holder, 685 F.3d 511, 518
   (5th Cir. 2012) (internal quotation marks and citation omitted).
          Amaya-Bonilla has shown no legal error in the IJ’s or the BIA’s legal
   analysis of the asylum claim, and the BIA’s decision that Amaya-Bonilla did
   not establish his membership in a legally cognizable particular social group is
   supported by substantial evidence. See id. We have declined to recognize as
   particular social groups various permutations of groups of individuals who
   are subjected to gang violence based on their refusal to join gangs or accede
   to their demands. See id. at 521-22; see also Rodas-Orellana v. Holder, 780 F.3d
   982, 991-92 (10th Cir. 2015). Additionally, we have refused to recognize
   individuals connected by economic status as a particular social group. See
   Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012). Because
   Amaya-Bonilla has not shown that he is eligible for asylum, he cannot meet
   the higher standard to show that he is eligible for withholding of removal. See
   Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
          The petition for review is DENIED.




                                          2